People v Vasquez (2020 NY Slip Op 03038)





People v Vasquez


2020 NY Slip Op 03038


Decided on May 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2018-05305
 (Ind. No. 9528/17)

[*1]The People of the State of New York, respondent,
vRogelio Vasquez, appellant.


Janet E. Sabel, New York, NY (Simon Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Dmitriy Povazhuk of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin P. Murphy, J.), rendered January 29, 2018, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention regarding two final orders of protection issued against him is unpreserved for appellate review (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 315; People v David G., 176 AD3d 970; People v Rivera, 171 AD3d 1097, 1098; People v Carryl, 169 AD3d 818, 820), and we decline to review it in the exercise of our interest of justice jurisdiction.
MASTRO, J.P., COHEN, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court